EXHIBIT 10.15
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTIONS
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the incentive stock option (the
“Option”) to purchase any part or all of the number of shares of its common
stock, par value $0.001 (the “Common Stock”), that are covered by this Option,
as specified below, at the Exercise Price per share specified below and upon the
terms and subject to the conditions set forth in this Grant Notice, the Dole
Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”) and the Standard Terms
and Conditions (the “Standard Terms and Conditions”) promulgated under such
Plan, each as amended from time to time. This Option is granted pursuant to the
Plan and is subject to and qualified in its entirety by the Standard Terms and
Conditions.

         
Name of Participant:
       
Grant Date:
       
Number of Shares of Common Stock covered by Option:
       
Exercise Price Per Share:
  $    
Expiration Date:
       
Vesting Schedule:
       

This Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Grant Notice, Participant acknowledges that he or she has received and read, and
agrees that this Option shall be subject to, the terms of this Grant Notice, the
Plan and the Standard Terms and Conditions.

          DOLE FOOD COMPANY, INC.    
 
       
 
      Participant Signature
By
   
 
   
Title:
 
 
  Address (please print):
 
     
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
EMPLOYEE INCENTIVE STOCK OPTIONS
These Standard Terms and Conditions apply to the Options granted pursuant to the
Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”), which are
identified as incentive stock options and are evidenced by a Grant Notice or an
action of the Administrator that specifically refers to these Standard Terms and
Conditions. In addition to these Terms and Conditions, the Option shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

1.   TERMS OF OPTION       Dole Food Company, Inc. (the “Company”), has granted
to the Participant named in the Grant Notice provided to said Participant
herewith (the “Grant Notice”) an incentive stock option (the “Option”) to
purchase up to the number of shares of the Company’s common stock (the “Common
Stock”), set forth in the Grant Notice. The exercise price per share and the
other terms and subject to the conditions of the Option are set forth in the
Grant Notice, these Standard Terms and Conditions (as amended from time to
time), and the Plan. For purposes of these Standard Terms and Conditions and the
Grant Notice, any reference to the Company shall include a reference to any
Subsidiary.   2.   INCENTIVE STOCK OPTION       The Option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), and will be interpreted accordingly.
Section 422 of the Code provides, among other things, that the Participant shall
not be taxed upon the exercise of a stock option that qualifies as an incentive
stock option provided the Participant does not dispose of the shares of Common
Stock acquired upon exercise of such option until the later of two years after
such option is granted to the Participant and one year after such option is
exercised. Notwithstanding anything to the contrary herein, Section 422 of the
Code provides that incentive stock options (including, possibly, the Option)
shall not be treated as incentive stock options if and to the extent that the
aggregate fair market value of shares of Common Stock (determined as of the time
of grant) with respect to which such incentive stock options are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Company and its Subsidiaries) exceeds $100,000, taking options into account
in the order in which they were granted. Thus, if and to the extent that any
shares of Common Stock issued under a portion of the Option exceeds the
foregoing $100,000 limitation, such shares shall not be treated as issued under
an incentive stock option pursuant to Section 422 of the Code and shall instead
be treated as issued pursuant to nonqualified stock options.

 



--------------------------------------------------------------------------------



 



3.   EXERCISE OF OPTION       The Option shall not be exercisable as of the
Grant Date set forth in the Grant Notice. After the Grant Date, to the extent
not previously exercised, and subject to termination or acceleration as provided
in these Standard Terms and Conditions and the Plan, the Option shall be
exercisable only to the extent it becomes vested, as described in the Grant
Notice or the terms of the Plan, to purchase up to that number of shares of
Common Stock as set forth in the Grant Notice, provided that (except as set
forth in Section 4.A below) the Participant remains employed with the Company
and does not experience a Termination of Employment. The vesting period and/or
exercisability of an Option may be adjusted by the Administrator to reflect the
decreased level of employment during any period in which the Participant is on
an approved leave of absence or is employed on a less than full time basis.    
  To exercise the Option (or any part thereof), the Participant shall deliver to
the Company a “Notice of Exercise” in a form specified by the Administrator,
specifying the number of whole shares of Common Stock the Participant wishes to
purchase and how the Participant’s shares of Common Stock should be registered
(in the Participant’s name only or in the Participant’s and the Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).       The exercise price (the “Exercise Price”) of the Option is
set forth in the Grant Notice. The Company shall not be obligated to issue any
shares of Common Stock until the Participant shall have paid the total Exercise
Price for that number of shares of Common Stock. The Exercise Price may be paid
in Common Stock, cash or a combination thereof, including an irrevocable
commitment by a broker to pay over such amount from a sale of the Common Stock
issuable under the Option, the delivery of previously owned Common Stock,
withholding of shares of Common Stock deliverable upon exercise of the Option,
or in such other manners as may be permitted by the Administrator.      
Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares of Common Stock hereunder would violate any federal, state or other
applicable laws.   4.   EXPIRATION OF OPTION       The Option shall expire and
cease to be exercisable as of the earlier of (a) the Expiration Date set forth
in the Grant Notice or (b) the date specified below in connection with the
Participant’s Termination of Employment:

  A.   If the Participant’s Termination of Employment is by reason of death,
Disability or Retirement, the Participant (or the Participant’s estate,
beneficiary or legal representative) may exercise the Option (regardless of
whether then vested or exercisable) until the date that is twelve months
following the date of such Termination of Employment.

2



--------------------------------------------------------------------------------



 



  B.   If the Participant’s Termination of Employment is for any reason other
than death, Disability, Retirement or Cause, the Participant may exercise any
portion of the Option that is vested and exercisable at the time of such
Termination of Employment until the date that is three months following the date
of such Termination of Employment. Any portion of the Option that is not vested
and exercisable at the time of such Termination of Employment (after taking into
account any accelerated vesting under Section 12 of the Plan or any other
agreement between the Participant and the Company (including any accelerated
vesting to which the Participant is entitled in the event of a “Qualified
Termination” under a Change of Control Agreement between the Participant and the
Company), if applicable) shall be forfeited and canceled as of the date of such
Termination of Employment.     C.   If the Participant’s Termination of
Employment is by the Company for Cause, the entire Option, whether or not then
vested and exercisable, shall be immediately forfeited and canceled as of the
date of such Termination of Employment.

5.   RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE    
  The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.   6.   INCOME
TAXES       The Company shall not deliver shares of Common Stock in respect of
the exercise of any Option unless and until the Participant has made
arrangements satisfactory to the Administrator to satisfy applicable withholding
tax obligations. Unless the Participant pays the withholding tax obligations to
the Company by cash or check in connection with the exercise of the Option,
withholding may be effected, at the Company’s option, by withholding Common
Stock issuable in connection with the exercise of the Option (provided that
shares of Common Stock may be withheld only to the extent that such withholding
will not result in adverse accounting treatment for the Company). The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the exercise of the
Option from any amounts payable by it to the Participant (including, without
limitation, future cash wages).   7.   NON-TRANSFERABILITY OF OPTION      
Except as permitted by the Administrator or as permitted under the Plan, the
Participant may not assign or transfer the Option to anyone other than by will
or the laws of descent

3



--------------------------------------------------------------------------------



 



    and distribution and the Option shall be exercisable only by the Participant
during his or her lifetime. The Company may cancel the Participant’s Option if
the Participant attempts to assign or transfer it in a manner inconsistent with
this Section 7.   8.   OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these
Standard Terms and Conditions and the Plan constitute the entire understanding
between the Participant and the Company regarding the Option. Any prior
agreements, commitments or negotiations concerning the Option are superseded.  
9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION       Neither the
Participant (individually or as a member of a group) nor any beneficiary or
other person claiming under or through the Participant shall have any right,
title, interest, or privilege in or to any shares of Common Stock allocated or
reserved for the purpose of the Plan or subject to the Grant Notice or these
Standard Terms and Conditions except as to such shares of Common Stock, if any,
as shall have been issued to such person upon exercise of the Option or any part
of it. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.   10.   GENERAL       In the event that
any provision of these Standard Terms and Conditions is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of these
Standard Terms and Conditions shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       These Standard Terms and Conditions
shall be construed in accordance with and governed by the laws of the State of
Delaware, without regard to principles of conflicts of law.       In the event
of any conflict between the Grant Notice, these Standard Terms and Conditions
and the Plan, the Grant Notice and these Standard Terms and Conditions shall
control. In the event of any conflict between the Grant Notice and these
Standard Terms and Conditions, the Grant Notice shall control.

4



--------------------------------------------------------------------------------



 



    All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.   11.   ELECTRONIC DELIVERY       By executing the Grant Notice, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, the Option and the Common Stock via Company web site or other electronic
delivery.

5